 

Exhibit 10.2

 



AMENDMENT NO. 1 TO

EMPLOYMENT SERVICES AGREEMENT

 

THIS AMENDMENT No. 1 (the “Amendment”) is made as of January 1, 2018, by and
between LifeApps Brands, Inc., a Delaware corporation (the “Company”) and Brian
Neal (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Parties hereto have heretofore entered into an Employment Services
Agreement, dated as of January 1, 2018 (the “Agreement”) in connection with the
engagement of the Executive as the Company’s President; and

 

WHEREAS, the Parties wish to revise the Agreement hereby to (i) terminate the
Executive’s ability to convert Deferred Salary Payments (as such term is defined
in the Agreement) into Company common stock, and (ii) to extend the date by
which the Company must (a) authorize and approve a 2018 Equity Incentive Plan
(the “2018 EIP”) and (b) authorize, approve and issue to the Executive 50% of
the shares of a class of the Company’s voting preferred stock to be created, to
July 31, 2018.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:

 

1.     Termination of Deferred Salary Payment Conversion Feature. Item 3 of
Schedule A to the Agreement is hereby revised to terminate and remove the
Deferred Salary Payment conversion feature set forth therein. All other terms of
Item 3 of Schedule A of the Agreement shall continue with full force and effect.

 

2.     Extension of Preferred Stock Issuance Deadline. Section 5(a) of the
Agreement is hereby revised to extend the date by which the Company must
authorize, approve and issue to the Executive 50% of the shares of a class of
the Company’s voting preferred stock to be created to July 31, 2018. All other
terms of Section 5(a) of the Agreement shall continue with full force and
effect.

 

3.     Extension of 2018 EIP Approval Deadline. Section 5(b) of the Agreement is
hereby revised to extend the date by which the Company must authorize and
approve a 2018 EIP to July 31, 2018. All other terms of Section 5(b) of the
Agreement shall continue with full force and effect.

 





 

 

4.     Counterparts. This Amendment may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

(Signature page to follow)


 



2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed on the date first above written.



        LIFEAPPS BRANDS, INC.       By: /s/ Robert A. Blair     Name: Robert A.
Blair     Title: Chief Executive Officer         EXECUTIVE         /s/ Brian
Neal   Name: Brian Neal

 

3